DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor signal acquisition module, corresponding pin and lead wire of claim 4 are not shown. The signal transmission pin, main control chip, solar battery, detection line and data line of claim 7 are not shown.   The sealed and waterproof housing of claim 9 is not shown.  The position-limiting lever of claim 10 is not shown.  The first and second rod of claim 13 is not shown.  The processing chip of claim 15, line 2 is not shown.  The sensor signal acquisition module of claim 16 is not shown.  The external device of the processing chip of claim 17 is not shown.  The signal transmission pin of the processing chip of claim 18 is not shown.  Accordingly, these features  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 15 is objected to because of the following informalities:  Claim 15 should depend from claim 2 to provide support for the first and second signal transmission socket of claim 15.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 4, it is unclear what constitutes a “middle end”.  Claims 6 and 7 are rejected as they depend from claim 5.  In claim 7, line 4, there is no antecedent basis for “the solar battery”, and it is unclear whether this is referring to a battery in claim 6, or not.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, 10 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the sensor signal acquisition module, corresponding pin, and lead wire of claim 4 function, as they are not shown in the drawings.  It is unclear how the signal transmission pin, main control chip, solar battery, detection line and data line of claim 7 function, as they are not shown in the drawings.  It is unclear how the position-limiting lever of claim 10 functions, as it is not shown in the drawings.  It is unclear how the first and second rods of claims 13 and 14 function, as they are not shown in the drawings.  It is unclear how the processing chip of claim 15, line 2 functions, as it is not shown in the drawings.  It is unclear how the sensor signal acquisition module of claim 16 functions, as it is not shown in the drawings.  It is unclear how the external device of the processing chip of claim 17 functions, as it is not shown in the drawings.  It is unclear how the signal transmission pin of the processing chip of claim 18 functions, as it is not shown in the drawings.  
               In view of the above rejections under 35 USC 112, first and second paragraphs, the respective claims are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12 and 15-18 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over CN 205311744, hereafter referred to as CN (744) in view of CN 204243410, hereafter referred to as CN (410).
Re claim 1, CN (744) teaches a shared bicycle lock circuit board 311, the board being disposed in a control box 309 and connected with a power source 308, a lock motor 3077, a first pressure sensor 3072A and a second pressure sensor 3072B.  As seen in fig. 1, CN (410) teaches that it is well known to connect an element 5 to a circuit board 1 with a socket structure 3, wherein wires are provided between the element 5 and the jack 4 to be connected to the socket 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the power supply 308, the motor and the first and second pressure sensors of CN (744) with a control socket of the circuit board, including a control socket to connect the motor to the circuit board, a power socket to connect the power supply to the circuit board, and a signal transmission socket to connect the first and second pressure sensor to the circuit board, in view of the teaching of CN (410), to provide power and functionality for all of these components in the operation of the bicycle lock.
Re claim 2, CN (410) in fig. 1 teaches a connection wire between the component 5 and the jack 4, which jack is inserted into the socket 3.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a jack, connection wire and socket for the first and second pressure sensors of CN (744), in view of the teaching of CN (410), to provide power and functionality for all of the components in the operation of the bicycle lock.  
Re claim 3, in the references as combined, each pressure sensor of CN (744) includes a jack and connection wire, as disclosed by CN (410).
Re claim 4, as best understood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a well known sensor signal acquisition module and pin with the signal transmission socket of CN (744) as modified by CN (410).
Re claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a well known double-sided circuit board or multi-layer integrated battery with the bicycle of CN (744), to enable functionality of the components of CN (744).
Re claim 9, CN (744) teaches a sealed and waterproof housing defined by seal gasket 3041 and seal ring 3103.
Re claim 10, elements 3071 and 3073B of CN (744) each define a position-limiting lever that adjust a state of the lock.
Re claim 11, the state of the lock of CN (744) defines a locking state and an unlocking state.
Re claim 12, movement of the lever 3071 of CN (744) is controlled by the motor 3077.
Re claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a well known processing chip with the bicycle of CN (744), to enable functionality of the components of CN (744).
Re claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a well known sensor signal acquisition module with the bicycle of CN (744), to enable functionality of the components of CN (744).
Re claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a well known sensor signal acquisition module external device of a processing chip with the bicycle of CN (744), to enable functionality of the components of CN (744).
Re claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a well known sensor signal acquisition module external device of a processing chip and signal transmission pin with the bicycle of CN (744), to enable functionality of the components of CN (744).
Provided the above rejections under 35 USC 112, first and second paragraphs are overcome, claims 5-7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 8, 2022